Exhibit 10.7

 

INTEL CORPORATION

 

EXECUTIVE OFFICER INCENTIVE PLAN

 

(Amended and Restated effective January 1, 2004)

 

1.

PURPOSE.    The purpose of this amended and restated Executive Officer Incentive
Plan (“Incentive Plan”) is to motivate and reward eligible employees for good
performance by making a portion of their cash compensation dependent on earnings
per share (“EPS”) of Intel Corporation (the “Company”). The Incentive Plan is
designed to ensure that the annual bonus paid hereunder to executive officers of
the Company is deductible without limit under Section 162(m) of the Internal
Revenue Code of 1986, as amended, and the regulations and interpretations
promulgated thereunder (the “Code”). This amended and restated Incentive Plan is
subject to stockholder approval.

 

2.

COVERED INDIVIDUALS.    The individuals entitled to bonus payments hereunder
shall be the executive officers of the Company, as determined by the
Compensation Committee (the “Committee”).

 

3.

THE COMMITTEE.    The Committee shall consist of at least two outside directors
of the Company who satisfy the requirements of Code Section 162(m). The
Committee shall have the sole discretion and authority to administer and
interpret the Incentive Plan in accordance with Code Section 162(m).

 

4.

AMOUNT OF BONUS.    Bonus payments are made in cash. The maximum bonus payment
is the product of (i) an individual bonus target in dollars for the performance
period set by the Committee in writing and (ii) the numerical value of EPS for
the performance period multiplied by a factor (the “multiplier”) that is set by
the Committee in its sole discretion and is in writing. The term “performance
period” shall mean the service period for which the bonus is payable. For this
calculation, the term “EPS” shall mean the greater of operating income or net
income per weighted average common and common equivalent shares outstanding, for
the performance period, in each case adjustable based upon qualifying objective
criteria selected by the Committee in its sole discretion within the period
prescribed by the IRS. Such criteria may include, but are not limited to: asset
write-downs; acquisition-related charges; litigation, claim judgments,
settlements or tax settlements; the effects of changes in tax law, changes in
accounting principles or other such laws or provisions affecting reported
results; accruals for reorganization and restructuring programs; unrealized
gains or losses on investments; and any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in

 

1.



--------------------------------------------------------------------------------

  

management’s discussion and analysis of financial condition and results of
operations appearing in the annual report to stockholders for the applicable
year. The individual bonus target, the multiplier and the EPS definition shall
be adopted by the Committee in its sole discretion with respect to each
performance period no later than the latest time permitted by the Code. However,
no bonus in excess of $5,000,000 will be paid to any executive officer for any
performance period. In its sole discretion, the Committee may also reduce, but
may not increase, an individual’s bonus calculated under the preceding formula.
In determining the amount of any reduced bonus, the Committee reserves the right
to apply subjective, discretionary criteria to determine a revised bonus amount.
The bonus payable hereunder shall be paid in lieu of any bonus payable under the
Company’s Employee Bonus Plan.

 

5.

PAYMENT OF BONUS.    The payment of a bonus for a given performance period
requires that the executive officer be on the Company’s payroll as of the last
day of the performance period. The Committee may make exceptions to this
requirement in the case of retirement, death or disability, as determined by the
Committee in its sole discretion. No bonus shall be paid unless and until the
Committee makes a certification in writing as required by Code Section 162(m).

 

6.

AMENDMENT AND TERMINATION.    The Company reserves the right to amend or
terminate this Incentive Plan at any time with respect to future services of
covered individuals. Incentive Plan amendments may be adopted by the Board of
Directors or the Committee as defined in paragraph 3, and will require
stockholder approval only to the extent required by applicable law.

 

2.